In re Mallett, Wilfred J.; —Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. CR87-0758; Parish of Jefferson Davis, 31st Judicial District Court, No. 1339-87.
Prior report: La.App., 526 So.2d 1194.
Granted. The case is remanded to the Court of Appeal with instructions to refer the case back to the trial judge for the purpose of extending the time within which the assignments of error shall be filed in *1206the district court and thereafter reviewed by the Court of Appeal.